308 S.W.3d 788 (2010)
Rex Braden GASH, Respondent,
v.
DIRECTOR OF REVENUE, Appellant.
No. WD 70374.
Missouri Court of Appeals, Western District.
May 4, 2010.
Jane A. Laughlin, Esq., Kansas City, MO and Trevor Bossert, Esq., Jefferson City, for appellant.
Scott C. Hamilton, Esq., Lexington, MO, for respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
The Director of Revenue appeals the circuit court's judgment setting aside the Director's suspension of Rex B. Gash's driving privileges for driving while intoxicated. The circuit court found that, "upon due consideration of the credible evidence," the Director "failed to establish by a preponderance of the evidence that the arresting officer had probable cause to arrest [Gash] for Driving while Intoxicated." We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).